Citation Nr: 1113399	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was previously before the Board in October 2008 and September 2009, on which occasions it was remanded for additional development.  That development having been accomplished, the case is now, once more, before the Board for appellate review.

At the time of a hearing before a Veterans Law Judge in May 2008, the appellant expressed her desire to withdraw from consideration her claim for death pension benefits.  Accordingly, that issue is no longer before the Board.

By letter dated in February 2010, the appellant was notified that the Veterans Law Judge who conducted a hearing in the case was not longer employed at the Board and that she was entitled to an additional hearing before a Veterans Law Judge who would render a decision in her case.  In March 2010, the appellant responded that she did not want another hearing.  

In November 2010, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion.  That opinion was obtained and a copy was provided to the appellant and her representative.  In January 2011, the appellant's representative submitted an Informal Brief.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2003.

2.  According to the Certificate of Death, the immediate cause of the Veteran's death was smoke inhalation.

3.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, evaluated as 30 percent disabling; post-concussion syndrome, evaluated as 10 percent disabling; and tinnitus, a perforation of the right tympanic membrane, scars of the bilateral upper extremities, cervical spondylosis and spinal stenosis, and hearing loss in the left ear, all evaluated as noncompensably disabling.  At the time of his death, the Veteran was in receipt of a permanent and total disability rating for pension purposes, effective from September 27, 2001.

4.  The Veteran did not die as a result of a service-connected disability, nor did a service-connected disability cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence she is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in March 2004, as well as in November 2008, March 2009, and November 2009.  In that correspondence, VA informed the appellant that, in order to substantiate her claim for service connection for the cause of the Veteran's death, she must demonstrate that a service-connected disability caused or contributed substantially or materially to the Veteran's death.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not effect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the appellant had a full understanding of the elements required to prevail on her claim.  Moreover, neither the appellant nor her representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Hupp v. Nicholson, 21 Vet. App. 342 (2007).

As to informing the appellant of which information and evidence she was to provide to VA, and which information and evidence VA would attempt to obtain on her behalf, VA informed her that it had a duty to obtain any records held by any Federal agency.  It also informed her that, on her behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports, and various medical articles/treatises.  A VHA medical opinion was obtained.  The appellant and her representative were provided a copy of this opinion and given the opportunity to respond or submit additional evidence.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection for the Cause of the Veteran's Death

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes the appellant's multiple contentions, including those offered during the course of a hearing in May 2008, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant (the widow of the Veteran) seeks service connection for the cause of the Veteran's death.  In pertinent part, it is contended that the Veteran's service-connected disabilities, and, in particular, his service-connected spondylosis and spinal stenosis, caused or contributed substantially or materially to the tetraplegia which confined him to a wheelchair, culminating in his death from smoke inhalation in a fire at his boarding home on October [redacted], 2003.  It is additionally contended that the Veteran's other service-connected disabilities, including his posttraumatic stress disorder and tinnitus, negatively impacted his mental functioning, and, in so doing, prevented the Veteran from acting in a rational manner in the face of his fatal fire emergency.  According to the appellant, were it not for the Veteran's service-connected hearing loss, he would have heard the fire alarm in time to vacate the burning boarding house in which he was residing.  Finally, it is contended that, notwithstanding the Veteran's tetraplegia, were it not for his service-connected disabilities, he would have managed to vacate the burning building prior to his death from smoke inhalation.

In that regard, in order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, that even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such a condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2010).

In the case at hand, a review of the record discloses that the Veteran died on October [redacted], 2003.  According to the Certificate of Death, the immediate cause of the Veteran's death was smoke inhalation.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, evaluated as 30 percent disabling; post-concussion syndrome, evaluated as 10 percent disabling; and tinnitus, a perforation of the right tympanic membrane, scars of the bilateral upper extremities, cervical spondylosis and spinal stenosis, and left ear hearing loss, each evaluated as noncompensably disabling.  

Service treatment records, it should be noted, fail to demonstrate the presence of any disability remotely resembling or in any way related to smoke inhalation.  Nor is it otherwise alleged.  Rather, and as noted above, it is contended that the Veteran's service-connected disabilities, and, in particular, his service-connected cervical spondylosis and spinal stenosis, caused or contributed substantially or materially to the tetraplegia which confined him to a wheelchair, culminating in his death from smoke inhalation in a fire at his boarding home.

In that regard, pertinent evidence of record is to the effect that, on January 14, 2001, the Veteran was found lying on the floor of his home, intoxicated, and complaining of neck pain.  At the time, the Veteran was unable to move his limbs.  The Veteran was subsequently brought by paramedics to a private medical facility, where he was noted to be paralyzed from the shoulders down, indicative of a "suspicious" cervical spine injury.  The Veteran subsequently underwent computerized axial tomography, which showed extensive degenerative changes on the preliminary report, though with no identifiable specific lesion.  At the time, the Veteran was felt to have an acute C4-C5 neck injury, with flexion or extension compression and accompanying vascular compromise.  The pertinent diagnosis noted was acute C4/C5 neck injury with paralysis.

In an attempt to clarify what role, if any, the Veteran's service-connected disabilities played in his eventual death from smoke inhalation, the Board, in November 2010, sought the opinion of a VA medical expert.  At the time of that request, it was noted that pertinent evidence of record was to the effect that, on January 14, 2001, the Veteran was brought to the Emergency Room at a private medical facility following a fall.  Following surgery on January 16, 2001, the Veteran received diagnoses of status post "found down" with C4 incomplete quadriplegia; severe cervical stenosis T2 to C5; and rule out unstable cervical spine.  Noted at the time was that, following a VA medical examination in November 2001, the Veteran received a diagnosis of tetraplegia:  C4 neurologic level, ASIA C functional impairment level due to a spinal cord contusion sustained during a fall on January 14, 2001.  Based on a review of the Veteran's entire claims folder, it was requested of the VA medical expert that he offer an opinion as to whether the Veteran's service-connected disabilities, and, in particular, his service-connected cervical spondylosis and spinal stenosis, caused or contributed substantially or materially to the chain of events leading to the Veteran's death from smoke inhalation.

In a report of December 2010, the aforementioned VA medical expert indicated that he had personally reviewed the available records associated with a request for service connection which was being considered by the Board of Veterans' Appeals pursuant to an appeal filed by the Veteran's widow.  In response to the question whether the Veteran's service-connected disabilities, and, in particular, his service-connected cervical spondylosis and spinal stenosis had caused or contributed substantially or materially to the chain of events leading to the Veteran's death from smoke inhalation, the VA medical expert opined as follows:

Testimony and evidence in the record indicates that the Veteran died as a result of smoke inhalation resulting from a fire in a nursing home where he resided.  Habitation in that facility was necessitated by his being tetraplegic, and the home was one that provided care for other similarly paralyzed Veterans.  The home was found negligent in a lawsuit, and it was found to have a malfunctioning fire detection system (fire alarms that did not sound).  The record indicates that all in that home perished as a result of the fire and smoke inhalation.

It is (the appellant's) contention that the Veteran, even if not tetraplegic, would have been able to escape the fire and his demise had he been thinking clearly enough or had he had intact hearing, but both his thinking and hearing had been compromised by service-connected blunt head trauma and a ruptured right tympanic membrane.  The record corroborates that he had impaired hearing of the right ear.  However, the appellant's testimony (in May 2008) indicated that when she married the Veteran one year following his discharge from the Marine Corps, he seemed normal to her and gainfully employed, and he had remained normal for the next five years, after which he began to steadily and increasingly drink alcohol.  The record further indicates that he was intoxicated in January 2001 when he had a fight with a girlfriend (a term used by the appellant) and fell, striking his neck and sustaining a spinal cord injury.  The appellant acknowledged that the injury occurred as a result of the fall, but that the Veteran's predilection for his fatal injury was a result of "memory loss" and his being "unaware of where he was" as a result of the service-connected traumatic brain injury.  A neurological examination on November 14, 2001 (10 months after the injury) found that the Veteran was oriented fully, able to demonstrate full and intact memory function, and able to hear speech adequately to repeat and follow commands.  Findings at that time confirmed essentially a tetraplegia or profound quadraparesis (minimal muscle contraction in any muscles), spasticity, and loss of sensory function below the C5 level with some sacral sparring.  The Veteran's cord damage was evidenced further by his having lack of urinary sphincter control and orthostatic hypotension that did not cause him to faint.  He was able to self sufficiently operate a mechanized wheelchair with chin controls, but required assistance for all other activities of daily living.

Answer to Question:  While it would be impossible to determine post-hoc whether the trauma sustained by this Veteran during his honorable service in the U.S. Marine Corps contributed to his cervical spondylosis, it is clear that that cervical condition caused no compromise of function, and that his functional impairment resulted from a neck injury that occurred due to his being involved in a physical altercation with a fall and direct trauma to his neck.  Cervical spondylosis is a condition that can occur in aging individuals independent of any precedent trauma, but its presence can increase the risk associated with new trauma.  There is, however, no causal link made in the record between his service, the trauma he incurred during it, the trauma that he incurred in 2001, 33 years after discharge from service, and the smoke inhalation that he suffered during a fire that reportedly killed, through smoke inhalation, all other residents in the same home where he resided.  The medical findings in the record do not support his being deaf, in that he could hear and follow spoken commands on examination 10 months after he sustained a cervical trauma, and 2 months before his demise.  Further testimony makes it unclear whether the fire alarms would have been audible (they were reportedly inoperative) to anyone.  Examination at that same time also found no evidence that the Veteran's cognitive abilities were compromised in a way that would have made him unaware of his surroundings or unable to respond intellectually to an emergency.  He was, in fact, found to have a normal mental status examination on the neurological examination two months before his death.

Therefore, there is no medical support for any service-connected conditions' having caused or contributed substantially or materially to the chain of events leading to the Veteran's death from smoke inhalation.

The Board finds the aforementioned opinion of a VA medical expert highly probative, because that opinion was based upon a full review of the Veteran's claims file, including all evidence both pro and con regarding the nature and etiology of the smoke inhalation which ultimately lead to the Veteran's death.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA medical expert provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  The VA examiner's opinion is also consistent with the other evidence of record, which is to say, the events which led to the Veteran's tetraplegia, and the subsequent chain of events which ultimately lead to his death from smoke inhalation.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's service-connected disabilities did not cause or contribute substantially or materially to his death from smoke inhalation.

The Board acknowledges the appellant's statements and testimony regarding the effect of the Veteran's service-connected disabilities on his inability to extricate himself from an admittedly dire situation.  However, the Board rejects the appellant's assertions to the extent that she seeks to etiologically relate the Veteran's service-connected disabilities to his ultimately fatal smoke inhalation.  Significantly, the appellant, as a layperson, is not competent to create the requisite causal nexus for the Veteran's service-connected disabilities and his fatal smoke inhalation.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellant has.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is compelled to conclude that there exists no competent, probative or persuasive evidence that the Veteran's service-connected disabilities caused or contributed substantially or materially in any way to his death from smoke inhalation.  Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.





ORDER

Service connection for the cause of the Veteran's death is denied.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


